 CUSTOM TOP SOIL 121Custom Top Soil, Inc. and International Union of Op-erating Engineers, Local 17.  Case 3ŒCAŒ20435 November 16, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On June 22, 1998, Administrative Law Judge Eleanor MacDonald issued the attached decision.  The Respon-dent filed exceptions and a supporting brief.  The Acting General Counsel and Charging Party Union filed answer-ing briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions, as modified, and to adopt the recommended Order as modi-fied. We find merit in the Respondent™s exception to the judge™s finding that Bookkeeper Michelle Podpura acted as the Respondent™s agent and, as such, violated Section 8(a)(1) when she told union members who were applying for work on June 13, 1996, that their union membership would adversely affect their chances of working for the Respondent.  The judge erroneously found that Podpura hands out job applications as part of her duties.  Accord-ing to Podpura™s uncontradicted testimony, she had no regular role in the job application process.  Furthermore, the transcript of a tape recording of her conversation with the applicants on June 13 shows that she clearly indi-cated that she had no knowledge of, and hence was with-out authority to speak and act on, matters concerning the Respondent™s hiring policies.  Under these circum-stances, Podpura had neither actual nor apparent author-ity to speak on behalf of the Respondent concerning the possible impact of the applicants™ union affiliation on their employment prospects.  We shall therefore reverse and dismiss the 8(a)(1) allegation based on Podpura™s statement of personal opinion. Our reversal of this finding, which the judge cited as evidence of the Respondent™s union animus, does not alter his overall analysis of the 8(a)(3) refusal to hire issue.  There remains substantial evidence of animus, particularly including the Respondent™s unlawful altera-tion of its application procedure to restrict the submission of applications from union members, its unlawful physi-cal removal of a union representative from its office dur-ing union members™ attempt to file applications, and its pretextual reasons for not hiring the discriminatees.  We agree with the judge, for the reasons fully set forth in his decision, that the Acting General Counsel has shown that union animus motivated the Respondent™s discriminatory refusal to hire qualified union member applicants for available jobs, in violation of Section 8(a)(3).                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. We note, however, that the judge recommended a backpay remedy for the discriminatees starting from the date that they applied for employment.  In this case, the jobs for which the discriminatees should have been hired did not become available until sometime after the appli-cation dates.  Consequently, the correct starting date for the backpay period is the later date on which the dis-criminatees would have been hired but for the Respon-dent™s unlawful conduct.  See Starcon, Inc., 323 NLRB 977 (1997).  We leave to compliance proceedings the determination of the specific date on which each dis-criminatee would have been hired.2 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders the Respondent, Custom Top Soil, Inc., Cheektowaga and Buffalo, New York, its offi-cers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1. Substitute the following for paragraph 1(a). ﬁ(a)  Refusing to hire job applicants because they are members of International Union of Operating Engineers, Local 17, or any other union.ﬂ 2. Substitute the attached notice for that of the admin-istrative law judge.  APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.   2 Member Hurtgen concludes that the better practice is for the Gen-eral Counsel to establish, in the trial on the merits, the dates on which discrimination occurred, i.e., the dates on which various jobs became available.  Notwithstanding this, he would not foreclose the General Counsel from doing so in this case in a supplemental proceeding.  However, Member Hurtgen emphasizes that, at whatever stage, the General Counsel bears the burden of proof on the issue. 327 NLRB No. 34  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 122WE WILL NOT refuse to hire job applicants because 
they are members of International Union of Operating 
Engineers, Local 17, or any other union. 
WE WILL NOT physically remove union members 
from our office when they come to file applications for 

employment. 
WE WILL NOT change our hiring practices to restrict 
the receipt of job applications from union members. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer Bernard Dowdall, Francine Dole, 

Dan Racine, Duane Cooper, James Minter 3d, Michael 
Schwec, and James Erhardt employment to the same or 
substantially equivalent positions for which they applied, 
without prejudice to their seniority or any other rights or 
privileges to which they would have been entitled in the 
absence of our hiring discrimination. 
WE WILL make Bernard Dowdall, Francine Dole, 
Dan Racine, Duane Cooper, James Minter 3d, Michael 

Schwec, and James Erhardt whole for any loss of earn-
ings and other benefits resulting from the discrimination 
against them, less any net interim earnings, plus interest. 
 CUSTOM TOP SOIL, INC. 
 Ron Scott, Esq., 
for the General Counsel.
 Jeremy V. Cohen, Esq. (Bond, Schoeneck & King), 
of Buffalo, New York, for the Respondent.
  Michael E. Reilly, Esq. (Morri
s, Cantor, Barnes, Goodman &
 Furlong), 
of Cheektowaga, New York, for the Charging 
Party.
 DECISION STATEMENT OF THE CASE 
ELEANOR MACDONALD, Admi
nistrative law Judge.  
This case was tried in Buffalo, New York, on December 8 and 
9, 1997.  The complaint alleges th
at Respondent, in violation of 
Section 8 (a)(1) and (3) of the Act, threatened to refuse to hire 
job applicants, refused to hire 
job applicants, physically re-
moved a representative of the Union from its office and 

changed its hiring practices to re
strict the receipt of job applica-
tions.  Respondent denies that it has engaged in any violations 
of the Act. On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, the Respondent and the Charging Party 
in February 1998, I make the following
1 FINDINGS OF FACT 
I. JURISDICTION Respondent, a corporation with an office in Cheektowaga, 
New York, and a facility in Buff
alo, New York, is engaged in 
the construction industry as a s
ite contractor.  Annually, Re-
                                                          
                                                           
1 The record is corrected so that at p. 44, LL 5, 6, and 8, and p. 117, 
L 17, ﬁsofticﬂ is replaced by the 
word ﬁzaftigﬂ.  The Respondent™s 
motion to correct the transcript da
ted January 30, 1998, as amended by 
the General Counsel™s letter of February 5, 1998,  is granted. 
spondent provides services in excess of $50,000 for enterprises 
which are directly engaged in 
interstate commerce. Respondent 
admits and I find that it is an employer engaged in commerce 

within the meaning of Section 2(
2), (6), and (7) of the Act and 
that the International Union of 
Operating Engineers, Local 17, 
is a labor organization within th
e meaning of Section 2(5) of 
the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A.  The Facts 
On June 13, 1996, Chris Hollfel
der, an organizer with Local 
17, accompanied four members of the Union to Respondent™s 
office in order that they might fi
le applications for employment.  
Hollfelder waited in the parking lot with union members Ber-
nard Dowdall, Francine Dole, and Dan Racine, while Duane 
Cooper entered the office and obtained and completed an appli-
cation.  Having established th
at Respondent was indeed hand-
ing out applications to the public, Hollfelder and the three other 
union members entered the office and asked for applications.  
The applicants were told to use a long table in the public area of 
the office for the purpose of comple
ting their applications.  It is 
undisputed that there is a table in
 the office which is accessible 
to those who come in to fill out employment applications in-
cluding the union members who were at the office on June 13.  
The table is large enough to acco
mmodate up to three people at 
one time.  
Hollfelder testified that while the three members were filling 
out their applications, he  introdu
ced himself as an organizer for 
Local 17 to the receptionist sitting behind the sliding glass par-
tition in the entrance area.  After a short while, a woman came 
out of an office located behind the area where the receptionist 
sat at the glass partition.  This woman, who was later identified 
as Bookkeeper Michelle Podpora, told Hollfelder and the Local 
17 members that Respondent was a nonunion company and she 
asked whether they were from the Operating Engineers.  Holl-
felder answered her question and then he asked whether the fact 
that Respondent was nonunion would affect the members™ 
chances for employment.  Podpor
a said, ﬁYes, it would,ﬂ  Holl-felder asked what kind of s
eason Respondent was having and 
the two women said it was a ﬁgood 
season.ﬂ Hollfelder said that 
all the members with him were qualified to do any kind of 
work.  Hollfelder told the women that he planned to organize 
Respondent™s employees and that 
he wanted to talk to the 
workers and explain the benefits of the Union and run an elec-
tion.  Diane Burger, Respondent™s
 office manager, came to the reception area.  Hollfelder requested copies of the completed 
applications, and after some 
discussion about how much the 
Union would pay for each copy, Burger furnished Hollfelder 

with copies of the applicati
ons.  Hollfelder asked when the 
employees should return to update 
their applications and one of 
the women said that Respondent
 kept completed job applica-tions on file ﬁfor a long, long time.ﬂ   
Hollfelder asked if there were any jobs available and Burger 
replied that there was a job for a part-time sweeper.  The appli-
cants said that they would be interested in this job because it 
would afford them a chance to work among nonunion employ-
ees and try to build common ground with them.   
Four applications were filed on June 13.
2  Duane Cooper in-
dicated on his form that he had over 20 years as a qualified 
journeyman, that he possessed a CDL license with various en-
 2 Hollfelder took a blank application but did not fill it out. 
 CUSTOM TOP SOIL 123dorsements and that he would 
accept employment in ﬁany-
thingﬂ to start as soon as possible.  Francine Dole indicated 6 
years™ experience as a journe
ywoman with a CDL and other 
licenses, extensive experience 
on various types of heavy vehi-
cles, and she stated that she would accept work as a truckdriver, 
laborer, operator, or any other job to start right away.  Bernard 
Dowdall indicated 29 years™ experience as an operating engi-
neer and he stated that he would accept a job as an operator or 
truckdriver as soon as possible.  
Daniel Racine indicated that he 
had 25 years™ experience as a journeyman operating and repair-
ing all heavy equipment, and he
 stated that he would accept 
work as a mechanic, operator, 
laborer, or driver to begin 
ﬁnow.ﬂ  All of the applicants stated that their salary require-
ments were ﬁopen.ﬂ   
Francine Dole testified that she filled out her job application 
to show that she would take any job with Respondent.  When 
Dole called Respondent at the e
nd of the week to ask about the 
sweeper position, she was told that the position had been filled.   
Bookkeeper Michelle Podpora, testified that her office is 
near the reception area.  On 
occasion, Podpora hands out job applications to people who come 
in to request them and this 
task is part of her duties.  
On June 13, Podpora heard male 
voices saying that they were from the Union.
3  She went to the 
sliding glass window and stood next to the receptionist while 
the union members completed their job applications.  Podpora 
admitted that she told the union members that ﬁwe are a nonun-
ion company or a merit shop companyﬂ but she said that she 
never told Hollfelder that union membership would make a 
difference in the hiring prospects of the job applicants.  She 
denied that she told Hollfelder that Respondent keeps applica-
tions on file for a long time.  Podpora summoned Burger to the 
front to speak to the union members and she stood there while 
they arranged with Burger to obtai
n copies of their applications.  
When Burger informed the union members that she had a 

sweeper job open, a woman union member said that she would 
be interested in this job.  On cross-examination by counsel for 
the General Counsel, Podpora identified a voice on a tape re-
cording as her own voice.
4 After listening to the tape recording, 
Podpora acknowledged that she was the one replying to a ques-
tion about when to update application forms by stating that the 
company keeps them on file forever or a ﬁlong, long time.ﬂ  
The tape recording also shows, contrary to Podpora™s testi-
mony, that she replied, ﬁyesﬂ when Hollfelder asked if the fact 
that Respondent was a nonunion company would have any 
bearing on union members coming to work. 
Office Manager Diane Burger is the daughter of Company 
President Henry Fronckowiak and the sister of Company Vice 
President Michael Fronckowiak.  Burger testified that at the 
request of Respondent™s bookkeeper, she went to the reception 
area on June 13.  Burger stated that she made copies of the job 
applications for Hollfelder.  Burger denied that Hollfelder 
asked how long Respondent keeps 
applications on file and she 
denied that there was any discussion about the fact that Re-
spondent was a nonunion shop.  Burger testified that no one 
from the Union asked if there were any jobs available.  Burger 
is responsible for Respondent™s payroll and personnel matters.  
She hires office personnel but she 
does not hire field personnel.  
                                                          
                                                           
3 Podpora is recently married.  At th
e time of the relevant events, her 
name was Zulawski. 
4 Hollfelder made this tape recording of the June 13, 1996 events in 
Respondent™s office. 
Burger was responsible for filling the sweeper position that was 
open on June 13.  She testified that she did not hire any of the 
union members for this job because 
they were all overqualified.  
I do not credit Burger™s
 testimony that none 
of the applicants on 
June 13 asked whether there were
 any jobs available.  Podpora 
testified that after she called Burger to the front, Burger stated 
that there was a sweeper job open and this testimony is sup-
ported by the tape recording of the June 13 events.  Thus, I find 
that Burger is not a credible witness and that she shaded her 
testimony to favor Respondent™s position. 
In July 1996, Hollfelder returned to Respondent™s office.  He 
saw a new sign posted outside the 
glass partition.  All the par-
ties herein agree that the sign stated: 
    WE CURRENTLY HAVE NO JOB OPENINGS, 
  THEREFORE WE ARE NOT ACCEPTING ANY 
                           APPLICATIONS. 
            THANK YOU FOR YOUR INTEREST. 
 Burger testified that after the union members came in to the 
file their applications on J
une 13, 1996, she prepared and 
posted this sign.  Burger stated that she made up the sign be-
cause she felt ﬁupsetﬂ that the union members had been on the 
premises.  Burger told her brot
her about the sign and informed 
him that the purpose of the sign was to limit the people coming 
in.  Michael Fronckowiak agreed that she should post the sign.  
Burger admitted that none of the union members had done any-
thing on June 13 to upset her, and she admitted that they had 
not threatened or intimidated any of the office staff nor had 
they made any demands.
5  Burger recalled that in the past the 
Union had picketed one of Respondent™s jobsites, but that it had 
never picketed the office.   
On December 9, 1996, Local 17 member Timothy Heyden 
went to Respondent™s office with three other union members, 
James Minter 3d, Michael Schwec, 
and James Erhardt.  All four 
men entered the office and told a woman there that they wanted 
to put in applications.6  Heyden was wearing his union jacket.  
The woman answered that there were no job openings and that 
Respondent was not taking applic
ations.  She pointed to the 
sign quoted above.  Despite this
 reply, Minter, Schwec, and 
Erhardt gave the woman their completed job applications.  At 
this point, Henry Fronckowiak, Respondent™s president, ap-
peared in the public area of the office and returned the applica-
tions to Heyden.  Nevertheless, 
Heyden told Fronckowiak that 
the members were qualified and wanted to leave their applica-

tions.  He asked Fronckowiak how long Respondent keeps 
applications on file and Fronckowiak said, ﬁfive years.ﬂ  
Fronckowiak told Heyden that if he had any openings he would 
call the union hall.  The  union 
members left without being able 
to file their job applications. 
 As he was leaving the office, 
Heyden decided that he ought to have taken a photograph of the 
sign and he went back through the front door to take a picture 
while the others continued to the parking lot.  While Heyden 
was taking the photo, Fronckowi
ak came over to him and 
grabbed his arm, swinging hi
m around and pushing him out the 
door.  Heyden protested that th
ere was, ﬁno reason for rough 
stuff.ﬂ  James Minter 3d, one of the union members who ac-

companied Heyden on December 9, testified that he saw 
 5 Indeed, the tape recording introd
uced into evidence shows that 
Hollfelder and the union members were
 friendly and that they used all 
the common forms of courtesy. 
6 The complaint does not name Heyden as an alleged discriminatee. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 124Fronckowiak  dragging Heyden out of the door.  Minter stated 
that Fronckowiak is bigger than Heyden.   
Henry Fronckowiak testified th
at he recalled seeing a man 
taking a picture of the sign.  He 
stated that he did not think he 
touched the man, nor hold him by the arm and drag him.  On 

cross-examination, Fronckowiak said that if he did touch the 
man, it was just on the shoulder.
  However, the man may have 
said, ﬁThere™s no need to get violent.ﬂ  Fronckowiak acknowl-
edged that he may have joking
ly said that Respondent keeps 
job applications for 5 years.  In fact, according to Henry 
Fronckowiak, the company never 
retains applications.  Fronck-owiak testified that he did not know if he had told the man that 
he would call the union hall if he needed workers.  He ac-
knowledged that it was not probable
 that he would call the Un-ion in search of new employees. 
The record shows that three applications were rejected on 
December 9.  These include the application of James Erhardt 

who had 2 years of apprenticeship and 4 years as a U.S. Air 
Force heavy equipment operator in addition to other relevant 
experience including welding.  Erhardt was ready to start work 
right away at an ﬁopenﬂ wage ra
te.  James Minter had 3 years™ 
experience in the trade with various types of heavy equipment 

and he was willing to work as an operator or in any other posi-
tion.  Michael Schwec had 17 year
s as a journeyman with vari-ous types of equipment and he 
was ready to start immediately 
in ﬁanyﬂ position.   
On December 19, 1996, Hollfelder went to Respondent™s of-
fice with Michael Eddy, a fourth year apprentice.  The sign 
quoted above was still posted.  Eddy, who was out of work, 
requested an employment appl
ication. A man came out front 
and said that Respondent was not taking applications.  
Michael Fronckowiak, Respondent™s
 vice president, testified 
that he hires all the field pers
onnel.  The field employees are 
equipment operators, truckdriver
s, laborers, mechanics, and 
survey assistants.  Fronckowiak testified that almost all such 

employees are hired through pers
onal referrals from other em-
ployees and other employers in the area.  However, he admitted 
that a number of field personnel 
were hired through newspaper 
advertisements and that some of them just walked in and ap-
plied for jobs.  Fronckowiak testified that Respondent™s appli-
cation form is given to anyone who comes in looking for work.  
If applications are filed while he 
is seeking to hire new employ-
ees, he looks through the applic
ations.  According to Froncko-
wiak, all new employees are hired 
within a day or two of their 
submission of a job application. 
 Fronckowiak testified that if 
he does not need any new employees, he discards any job ap-
plications right after they are submitted.  Fronckowiak stated 
that Respondent does not keep a
pplications on file against the 
time when there might be job op
enings.  However, the applica-tions completed by the union me
mbers on June 13, 1996, were 
not thrown out, instead, they were given to Respondent™s coun-

sel.   
Contrary to Michael Fronckowiak™s testimony, there is evi-
dence that Respondent does indeed retain job applications.  For 
example, Fronckowiak testified that Allen Weierheiser filed a 
job application in the early spri
ng of 1996 but he was not hired 
as a mechanic until November 4, 1996.  Respondent had run 
advertisements in the local ne
wspaper on two different occa-
sions in April 1996.  While explaining that the ads were placed 

because Respondent anticipated a surge of work in the spring, 
Fronckowiak said that he thought ﬁAllen was already on the 
listﬂ because he had applied pr
ior to the newspaper ads.  
Fronckowiak could not recall what
 happened to Weierheirser™s 
application.  He said that he might have started a file for 
Weierheiser and he might have to
ld Weierheiser that he would 
be put on the payroll as soon as Respondent had an opening.  

The clear import of this testimony, even though Fronckowiak 
hedged by failing to recall and by saying what ﬁmightﬂ have 

happened, is that Weierheiser ap
plied for work in early spring, 
1996 and that a file was started for him until he was actually 
hired in November.  It follows that Respondent must have kept 
his application active for about 6 months.  Indeed, Henry 

Fronckowiak, the president of Respondent, admitted that 
Weierheiser™s application was ke
pt for 7 or 8 months.  Simi-larly, Norman Faulkner applied for work on August 22 and he 

began employment as a truckd
river on October 20, 1996.  Ex-
plaining why Faulkner™s applic
ation was held for 2 months, 
Michael Fronckowiak stated that Faulkner needed a drug test 
and an endorsement on his driver™s license.  It is evident that 
Faulkner™s application remained on file for 2 months until he 
qualified for the job and Respondent hired him; this fact is con-
trary to Fronckowiak™s testimony that Respondent does not 
keep job applications on file if it does not fill a vacancy imme-
diately.  I do not credit Michael
 Fronckowiak™s testimony that 
he routinely discards all job 
applications immediately on re-
ceipt unless he has an actual job opening.  I find that Respon-
dent does keep job applications in a file.  I find that Froncko-
wiak™s testimony that he always 
throws out job applications is a 
fabrication. 
Michael Fronckowiak testified that he looked over the appli-
cations received from the union members on June 13, 1996.  He 

stated that their work historie
s indicated that they would be 
good operators.  Fronckowiak thought that they were overquali-
fied for positions as laborers; he did not think they would have 
been happy with laborers™ pay.  Although a few of the union 
members indicated on their job a
pplications that they possessed 
a CDL license, Fronckowiak believ
ed that they were overquali-
fied for truckdriver positions.   
Michael Fronckowiak testified that on June 13, 1996, Re-
spondent was not seeking to fill any field positio
ns.  In Decem-ber 1996, Respondent was not seeking to fill any positions.  
However, in July 1996, Responde
nt hired three field employ-
ees, two laborers, and a truckdriver, but Fronckowiak did not 
consider any of the union applicants because, having given the 
applications to his attorney,  he
 did not have them in his posses-
sion.  On September 10, 1996, Respondent ran an advertise-

ment in the local newspaper for a truckdriver.  This position 
was not offered to any of the union applicants.   
Henry Fronckowiak testified that about 20 employees were 
hired after June 1996.  During all the period that the new em-
ployees were hired, Respondent 
maintained the sign in its of-
fice stating that no hiring was going on.  Fronckowiak stated 
that the sign was there for safety reasons.   
General Counsel™s Exhibits 10 (c) and (d) reveal that 23 em-ployees were hired between June 13, 1996 and the instant hear-
ing.  Of these, four were casual or summer employees. 
B. Discussion and Conclusions 
The General Counsel contends
 that Bookkeeper Michelle 
Podpora is an agent of Responden
t.  Podpora testified that she 
hands out job applications to people who walk in off the street 
to apply for work and that handi
ng out job applications is part 
of her duties.  In the instant case, the evidence shows that Pod-
pora came to talk to the union members while they were filling 
 CUSTOM TOP SOIL 125out job applications and that she told them that Respondent is a nonunion company.  When Hollfelder asked her whether the 
fact that Respondent was nonunion would affect the members™ 
chances for employment, Podpora an
swered that it would.  In 
response to Hollfelder™s question 
about when job applications 
should be updated, Podpora answered that the Company keeps 
completed job applications on file ﬁforeverﬂ or a ﬁlong, long 
time.ﬂ  I find that Podpora, who has the authority to hand out 
job applications, behaved in a fashion to cause the union mem-bers reasonably to believe th
at she was reflecting company 
policy and speaking for management.  Podpora volunteered the 
fact that Respondent is nonunion and when questioned further 
on the subject that she had raised, she affirmed that union status 
would affect the ability to be hi
red.  She did not hesitate to 
inform the applicants that Re
spondent keeps applications on 
file for a long time.  The union members who spoke with Pod-
pora while they were in the process of completing applications 
could reasonably have concluded that she spoke for manage-
ment on the subject of Respondent™s hiring policies and appli-
cation procedures.  When Burger, a member of management, 
appeared on the scene she said nothing to correct the impres-
sion that the union members had spoken with a person who was 
competent to  deal with them concerning the application proc-
ess.  I find that Podpora had a
pparent authority to speak for 
Respondent in matters relating to hiring policy and the applica-
tion process and that she was an agent of Respondent.  
Waste Stream Management, 315 NLRB 1088, 1121Œ1122 (1994); 
GM Electrics, 
323 NLRB 125 (1997).   
Having found that Podpora was an agent of Respondent, I 
find that Respondent violated Se
ction 8 (a) (1) of the Act when 
Podpora informed the union members who were applying for 
jobs on June 13, 1996, that their union membership would ad-
versely affect their ch
ances of coming to work for Respondent.   
Respondent™s witnesses admitted that before June 13, 1996, 
the Company had a practice of accepting applications from job 
seekers who walked in off the street whether or not there were 
any vacancies at the time of application.  The record is clear 
that Respondent accepted applications from the four union 
members on June 13, 1996.  After the union members sought 
jobs on June 13 however, Respo
ndent posted a sign stating that 
it was not accepting any applicati
ons and Respondent refused to 
accept applications from union 
members on December 9.  Al-
though Burger testified that she was upset when the union 

members appeared at the office and that the purpose of the sign 
was to limit the people coming in,  Burger admitted that none 
of the June 13 applicants had done anything to upset her.  I find 
that the testimony of Respondent™s
 witnesses that the sign was 
put up out of concern for security is a pretext.  There was no 

evidence that the union applicants threatened the security of the 
office in any way.  The record shows that Respondent hired 23 
employees after June 13, 1996.  But Respondent continued to 
display the sign stating that it
 had no job openings and was not 
accepting applications
.  I conclude that Respondent had 
changed its policy with respect to 
job applications so that union 
members could no longer come in and apply for jobs with the 
Company.  Respondent violated Section 8 (a) (3) of the Act by 
changing its application and hiri
ng policies to restrict the re-
ceipt of job applications from union members.  
I credit the testimony of Timothy Heyden that on December 
9, 1996, Henry Fronckowiak forc
ibly removed him from the 
public area of Respondent™s office by grabbing his arm, swing-
ing him around, and pushing him out of the door.  I credit the 
testimony of James Minter 3d, 
that he saw Fronckowiak drag-
ging Heyden out of Respondent™s doorway.  Although Fronck-
owiak at first denied that any 
physical confrontation had oc-
curred, he later changed his te
stimony and acknowledged that 
he might have touched Heyden 
and that Heyden might have 
said that there was no need to get violent.  Heyden was wearing 
his union jacket that day and,
 according to Heyden, Froncko-
wiak made a reference to calling the union hall if he needed 
workers.  I do not credit Fronckowiak™s halfhearted denials of 
Heyden™s version of the events.  Manhandling union members 
who apply for jobs interferes with employees™ rights under the 
Act.  By physically ejecting 
Heyden from Respondent™s office 
when the union members came to file job applications, Re-
spondent violated Section 
8(a)(1) of the Act.   
The record establishes that Respondent harbored antiunion 
animus: Respondent™s agent unlawful
ly told applicants that the 
company was nonunion and that the applicants™ union member-

ship would affect their chances
 of being hired; Henry Froncko-
wiak physically removed a union
 member from the public area 
of the office in violation of the Act; and Respondent posted a notice unlawfully changing its a
pplication and hiring practices 
to restrict the receipt of applications from union members.  The 
record establishes that Respondent was aware that the job ap-
plicants on June 13 and Decemb
er 9, 1996, were members of 
the Union.  In defense of Respondent™s position, Burger testi-
fied that she did not hire any of the job applicants on June 13 
for the sweeper position because th
ey were all overqualified.  
The testimony of Dole and Podpor
a establishes that Dole told 
Burger that she would be interested in this job.
7  Indeed, Dole 
called asking about the job again after June 13 and she was told 
that it had been filled.  Michael Fronckowiak testified that the 
applicants on June 13 would ha
ve been good operators and he 
stated that he believed they were overqualified for a laborer or 
truckdriver position.
8  Yet Fronckowiak did not offer the appli-
cants any of the jobs, including operator jobs, that were filled 

after June 13 because he gave the applications to his lawyer and 
thus did not consider them when he had openings.  Froncko-wiak would have me accept the statement that because his law-
yer had the original applications he himself had no applications 
pending from the union members when he was hiring new em-
ployees after June 13, 1996.  This position is pure sophistry.  Of 
course, Respondent is deemed to 
have applications in its pos-session when it has turned them over to its attorney.  Had 
Fronckowiak been in good faith, he could have obtained the 
originals or copies of the applications by making one telephone 
call.
9  Further, it is evident th
at Respondent did not hire the 
applicants who attempted to fi
le completed job applications 
with the company on December 9 because it had unlawfully 
changed its hiring procedures to restrict the receipt of applica-
tions from union members.  Although Respondent presented 
testimony to the effect that unl
ess it had a specific job opening 
when it received an application that application would be dis-
carded immediately, I do not credit this testimony.  As dis-
                                                          
 7 I do not credit Burger™s testimony that no one from the Union 
asked if there were any jobs available on June 13. 
8 I note that all four of the job a
pplicants noted that their job and 
wage requirements were flexible. 
9 The evidence shows that the four 
applicants on June 13 were quali-
fied for the jobs that were filled after that date, and, indeed, more quali-
fied than the people who were actua
lly hired by Respondent.  However, 
an analysis of the data is more appropriate at the compliance stage of 
the proceedings.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 126cussed above, it is clear that A
llen Weierheiser™s application 
was kept on file for about 6 months and Norman Faulkner™s 
application was kept for 2 months
.  Podpora told Hollfelder that 
Respondent keeps applications on 
file for a long, long time and 
Henry Fronckowiak told Heyden that Respondent keeps appli-
cations on file for 5 years.  Although Fronckowiak tried to pass 
off this statement as a joke, there is absolutely no indication 
that Fronckowiak viewed his con
frontation with Heyden as an 
occasion for pleasantries.  Finally, Michael Fronckowiak testi-

fied that Weierheiser™s name 
was on ﬁthe list.ﬂ  Thus, Respon-dent kept some kind of list of
 applicants and it could have 
placed the names of the union app
licants on that list.  I find that 
Respondent™s stated reasons fo
r not hiring those who applied 

for work on June 13 and December 9, 1996, were pretexts, and 
that the reason the applicants were not hired was that they were 
members of the Union.  
Wright Line, 251 NLRB 1083 (1980).  
Respondent thus violated Section 8(a)(3) of the Act when it 

failed to hire the union member applicants. 
CONCLUSIONS OF LAW 
1. By threatening to refuse to hire job applicants  because 
they were members of Interna
tional Union of Operating Engi-
neers, Local 17, and by phys
ically removing a union member 
from its office when he and others
 came to file job applications, 
Respondent violated Section 8(a)(1) of the Act. 
2. By changing its hiring practices to restrict the receipt of 
job applications and by refusing to hire job applicants because 
they were members of the Unio
n, Respondent violated Section 
8 (a) (3) and (1) of the Act.   
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Having found that Respondent discriminatorily failed and re-
fused to hire seven named job applicants, Respondent must 

offer them employment to the sa
me or substantially equivalent 
positions for which they applied, without prejudice to any sen-
iority or any other rights or priv
ileges to which they would have 
been entitled in the absence of Respondent™s hiring discrimina-tion.  Respondent must make them whole for any loss of earn-
ings and other benefits they may 
have suffered as a result of the 
discrimination practiced against them from the date that they 

applied for employment to th
e date that Respondent makes 
them a valid offer of employment.  Such amounts shall be 
computed in the manner prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), and shall be reduced by net interim earn-
ings, with interest computed in accordance with 
New Horizons for the Retarded, 
283 NLRB 1173 (1987).   
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
10                                                            
                                                           
10 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
ORDER The Respondent, Custom Top Soil, Inc., Cheektowaga and 
Buffalo, New York, its officers, agents, successors, and assigns, 
shall 1. Cease and desist from 
(a) Threatening to refuse to hi
re job applicants and refusing 
to hire job applicants because they are members of International 

Union of Operating Engineers, Local 17, or any other union. 
(b) Physically removing union members from its office when 
they come to file appl
ications for employment. 
(c) Changing its hiring practices to restrict the receipt of job 
applications from union members. 
(d) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 

them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Bernard 
Dowdall, Francine Dole, Dan Racine, Duane Cooper, James 
Minter 3d, Michael Schwec, and 
James Erhardt employment to 
the same or substantially equiva
lent positions for which they applied, without prejudice to any 
seniority or any other rights or 
privileges to which they would have been entitled in the ab-
sence of respondent™s hiring discrimination. 
(b) Make the above-named employees whole for any loss of 
earnings and other benefits suffere
d as a result of the discrimi-
nation against them, in the manner set forth in the remedy sec-

tion of this decision. 
(c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (d) Within 14 days after service by the Region, post at its fa-
cilities in Cheektowaga and Buff
alo, New York, copies of the 
attached notice marked ﬁAppendix.ﬂ
11 Copies of the notice, on 
forms provided by the Regional Director for Region 3, after 
being signed by the Respondent™s authorized representative, 
shall be posted by the Respondent immediately upon receipt 
and maintained for 60 consecutiv
e days in conspicuous places 
including all places where notices to employees are customarily 

posted. Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or covered by 
any other material. In the event that, during the pendency of 
these proceedings, the Responden
t has gone out of business or 
closed the facility involved in
 these proceedings, the Respon-
dent shall duplicate and mail, at 
its own expense, a copy of the 
notice to all current employee
s and former employees em-
ployed by the Respondent at any time since June 13, 1996. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 11 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 